DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO-2016105089-A1, US-20180002775-A1 is used as the English equivalent document, hereinafter Cho).
Regarding claims 1 and 2, Cho teaches a heat treatable steel for manufacturing a formed product having ultra-high strength and excellent durability ([0015]). Cho further teaches a broad composition range steel ([0037]-[0086]) which overlaps the claimed ranges of Al, Cr, Ni, Cu, Ti, and Fe and impurities; encompasses the claimed ranges of S and N; is within the claimed ranges of Mn, Si, P, Mo, and B; and is close enough to the claimed range of C. 
In this case, the prior art value 0.42 wt% of C is considered close enough to the claimed range endpoint of 0.43 wt.% of C that the skilled artisan would have expected the processes to have yielded similar results. It is close enough to establish a prima facie case of obviousness. It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed to MPEP 2144.05.
With regards to the Mn/Si limitation, Cho teaches a Mn/Si ratio of 5 or greater ([0045]) meeting the claimed limitation. 
With regards to the Ni/Si limitation, Cho is silent on a Ni/Si expression. However, using the ranges of Ni: 0.05 to 1.0 wt.% and Si: 0.05 to 0.3 wt.% of the Cho broad range composition ([0042]-[0043], [0086]) with the claimed expression leads to an overlapping range of 0.17 to 20 for the expression. 
With regards to the Ni+Cu limitation, Cho is silent on a Ni+Cu summation expression. However, using the ranges of Ni: 0.05 to 1.0 wt.% and Cu: 0.05 to 1.0 wt.% of the Cho broad range composition ([0080]-[0082], [0086]) with the claimed expression leads to an overlapping range of 0.1 to 2 for the expression. 
Cho further teaches that the starting material’s tensile strength of the sheet for inventive steels ranges from 570-688 MPa (pg. 8, Table 2) which overlaps the claimed range of 600-1000MPa.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
In the table below are summarized the compositional and mechanical property limitations of the instant claims and the broad teaches of Cho. 

Instant Claim 1
Cho Broad Range
Composition (wt.%): 


C
0.43 to 0.60
0.22-0.42
Mn
0.7 to 1.5
1.0-1.5
Si
0.3 or less
0.05-0.3
P
0.03 or less (including 0)
0.01 or less (including 0)
S
0.004 or less (including 0)
0.005 or less
Al
0.04 or less (excluding 0)
0.01 to 0.1
Cr
0.3 or less (excluding 0)
0.05-0.5
Mo
0.3 or less (excluding 0)
0.05-0.3
Ti
0.04 or less (excluding 0)
0.01-0.1
B
0.005 or less (excluding 0)
0.0005-0.005
N
0.006 or less (excluding 0)
0.01 or less
Fe and impurities
Balance
Balance
One or two of:


Ni
0.9 to 1.5
0.05 to 1.0
Cu
0.9 to 1.5
0.05 to 1.0



Mechanical Properties:


Tensile Strength (MPa)
600 to 1000
570 to 688



Relational Expressions:


Cu+Ni
1.1 or more
(0.1-2)
Mn/Si
3 or greater
 5 or greater
Ni/Si
1 or greater
(0.17 to 20)


To summarize the compositional comparison, the broad composition range of Cho overlaps all the claimed ranges of the instant claims with the exception of the C amount. For the amount of C, the prior art range is considered close enough to the claimed range that a case of obviousness exists (as described above).  
With regards to the microstructure limitation of 7 to 30% of ferrite and 70 to 93% of pearlite by volume, Cho teaches the heat treatable steel may have a microstructure including ferrite and pearlite ([0020]). However Cho is silent to volume percentages of each phase present.
While Cho is silent on the volume percentages of the microstructure phases, Cho teaches a process of making a hot rolled steel sheet that is virtually the same except for an end coiling step that has a temperature range which overlaps that of the instant specification.  
The instant specification teaches that through the method of manufacturing an ultra-high-strength hot-rolled steel sheet according to a preferred aspect of the present disclosure, it may be possible to manufacture a hot-rolled steel sheet having a microstructure comprising, by volume, 7 to 30% of ferrite and 70 to 93% of pearlite ([0087]). The instant specification further teaches that the method of manufacturing the ultra-high-strength hot-rolled steel sheet according to a preferred aspect of the present disclosure may include: 
heating a steel slab to a temperature within a range of 1150 to 1300° C;
hot-rolling the heated steel slab by using the hot-rolling operation of a rough rolling;
finish rolling at an Ar3 temperature or higher to obtain a hot-rolled steel sheet;
cooling the hot-rolled steel sheet on a run-out table;
and coiling the cooled steel sheet at a temperature within a range of 550 to 750° C ([0075]). 
Cho teaches manufacturing heat treatable steel as a starting material for forming a formed product by a method of manufacturing a hot-rolled steel sheet by:
heating a steel slab to a temperature range of 1150 to 1300° C;
rough rolling and hot rolling the heated steel slab;
finish hot rolling at a temperature of Ar3 or greater;
cooled and coiled using a run-out table after the hot rolling;
and coiling the steel sheet at a temperature of 500° C to 700° C 
([0132]-[0143]). 
The position taken is based on a routine practice of the invention of Cho, which has a close composition ([0037]-[0086]), tensile strength within the claimed range, and overlapping processing steps ([0132]-[0143]) with the processing of the instant specification ([0075]). The close composition as claimed, processed in the same manner, would be reasonably expected to yield the same results.  The claimed properties would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/957,948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of ‘948 teach an overlapping composition and microstructure; and the same tensile strength range, Mn/Si relation, and Ni/Si relation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 

Instant Claims 1-2
Claims 1-3 of ' '948
Composition: 


C
0.43 to 0.60
0.35-0.55
Mn
0.7 to 1.5
0.7-1.5
Si
0.3 or less
0.3 or less
P
0.03 or less (including 0)
0.03 or less (including 0)
S
0.004 or less (including 0)
0.004 or less (including 0)
Al
0.04 or less (excluding 0)
0.04 or less (excluding 0)
Cr
0.3 or less (excluding 0)
0.3 or less (excluding 0)
Mo
0.3 or less (excluding 0)
0.3 or less (excluding 0)
Ni
0.9 to 1.5%
0.1-1.0
Cu
0.9 to 1.5%
0.1-1.0
Ti
0.04 or less (excluding 0)
0.04 or less (excluding 0)
B
0.005 or less (excluding 0)
0.0018-0.005
N
0.006 or less (excluding 0)
0.006 or less (excluding 0)
Fe and impurities
balance
balance



Microstructure (vol. %):


Ferrite
7 to 30
10 to 30
Pearlite
70 to 93
70 to 90



Relational Expressions:


Cu + Ni
1.1 or more
0.4 or more
Mn/Si
3 or greater
3 or greater
Ni/Si
1 or greater
1 or greater



Tensile Strength (MPa)
600 to 1000
600 to 1000


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
Applicant argues that the invention steel sheet of claim 1 is useful in preparing hot-press forming (HPF) members having a tensile strength x elongation value of 20,000 MPa% and excellent resistance to hydrogen penetration, while Cho relates to a heat-treated steel sheet capable of manufacturing an ultra-high strength HPF member having a carbon content of 0.22-0.42% and is silent as to preparing members having the aforementioned tensile strength x elongation and excellent resistance to hydrogen penetration. Applicant further argues that the present application discloses that to ensure sufficient strength of 1800 MPa after heat treatment of the steel sheet, the carbon content is controlled to 0.43-0.60%, which is significantly different from the 0.22-0.42% C of Cho.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., useful in preparing hot-press forming (HPF) members having a tensile strength x elongation value of 20,000 MPa% or more and excellent resistance to hydrogen penetration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, this feature is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2111.02 (II). The teachings of Cho disclose or render obvious all of the features recited in the instant claim 1; thus, the steel sheet of Cho is considered capable of the same use.
In response to Applicant’s argument regarding the C content range, Examiner notes that Cho teaches a carbon content of 0.22-0.42%, which is just outside of the instantly claimed range of 0.43-0.60%. However, in the case where the claimed ranges and prior art ranges “do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties,” a prima facie case of obviousness exists. See MPEP §2144.05. Applicant argued that a carbon content of 0.43-0.60% is important to secure sufficient strength of 1800 MPa after heat treatment. However, Applicant has not presented evidence to demonstrate the criticality of the instantly claimed C content. For example, note that Cho discloses examples having tensile strengths after heat treatment of 1800 MPa or more, even with C content slightly lower than the instantly claimed range (Tables 1-4). Furthermore, specimen nos. IM1 and CM1 both achieve tensile strengths in excess of 1800 MPa even with tensile strengths below the instantly claimed range of 0.43-0.60% C (instant Tables 1 and 4-5), which indicates that the claimed C content is not in fact critical to achieving a tensile strength of 1800 MPa.
Applicant argues that Cho does not teach or suggest a steel sheet having a combined content of Cu + Ni: 1.1% or more. Applicant argues that Cho merely describes Cu and Ni as optional elements and discloses no examples where the sum of Cu and Ni is 1.1% or more. Applicant further argues that the  inventive examples having the claimed combined content of Cu + Ni: 1.1% or more resulted in a tensile strength x elongation value of 20,000 MPa% or more and a hydrogen diffusion coefficient value of less than 5.80x10-11, while the comparative materials fail with sums of Cu and Ni less than 1.1% fail to achieve both of these features together. Applicant makes a similar argument regarding the claimed Ni/Si ratio, stating that this ratio contributes to the steel sheet for HPF member having a tensile strength x elongation value of 20,000 MPa% or more and excellent resistance to hydrogen penetration in a corrosion environment.
In response, Examiner notes that Cho teaches Ni: 0.05 to 1.0 wt.%, Cu: 0.05 to 1.0 wt.%, and Si: 0.05 to 0.3 wt.% ([0042]-[0043], [0080]-[0082], [0086]), which overlaps with the instantly claimed Cu + Ni: 1.1% or more and NI/Si ≥ 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. In response to Applicant’s argument that Cho does not disclose examples having Cu + Ni: 1.1% or more, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II).
In response to Applicant’s allegations of criticality/unexpected results, Examiner notes that the cited examples do not provide sufficient evidence to demonstrate criticality of the claimed Cu + Ni range. bjective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP §716.02(d).
In response to what appears to be allegations of criticality/unexpected results regarding the claimed Ni/Si ratio, Examiner notes that Applicant has not provided sufficient evidence to demonstrate criticality of the claimed Ni/Si ratio. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Since Applicant has not provided objective evidence commensurate in scope with the claims (e.g., experimental data), Applicant's argument is not found convincing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734